DETAILED ACTION

This is the initial Office action based on the application filed on August 30, 2021. Claims 1-21 are currently pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,115,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite broader limitation that the ‘722 Patent. As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify claims of the ‘115 Patent to come up with the instant claims by removing certain limitations of the ‘115 Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al (US Patent Application Publication 2013/00007043) further in view of Oztaskent et al (US Patent Application Publication 2011/0289098) and further in view of McIntire et al (US Patent Application Publication 2007/0250901).


	Claims 1 and 15: Phillips discloses a method and a non-transitory computer-readable medium comprising: 
receiving, by a computing device and from a user device: 
user-provided data [Fig. 3, 0020-0021]. [See at least a user annotation.]
a request to associate the user-provided data with the time point [Fig. 3, 0020-0021]. [See at least associating a user annotation with a particular time.]
generating, by the computing device, metadata that associates the user-provided data with the content portion [0020-0021].

	Phillips alone does not explicitly disclose the rest of the limitation.
	However, Oztaskent discloses 
a sample of audio indicating a time point associated with a portion of primary content that is being presented [0025-0026]. [An audio sample is associated with primary content such as a video.]
determining, by the computing device and based on the sample of audio, a content portion from the primary content [0025-0026]. [See at least identifying content based at least on an audio sample.]
sending, by the computing device and to the user device, the content portion [0030]. [See at least returning search results based on the audio sample.] 
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Phillips with Oztaskent. One would have been motivated to do so in order to more accurately identify and/or retrieve primary content that is based on an audio sample.

	McIntire further discloses
receiving, by the computing device and from the user device, a message confirming an association between the content portion and the user-provided data [0145-0146]. [See at least sending a confirmation that a mapping between at least provided content and a user provided content is proper.]
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Phillips with McIntire. One would have been motivated to do so in order to make sure that user data is properly mapped to what is intended.
Claim 8: Phillips discloses a system comprising: a computing device; and a user device; wherein the computing device comprises: one or more first processors; and memory storing first instructions that, when executed by the one or more first processors of the computing device, cause the computing device to: 
receive, from the user device: 
 user-provided data [Fig. 3, 0020-0021]. [See at least a user annotation.]
 a request to associate the user-provided data with the time point [Fig. 3, 0020-0021]. [See at least associating a user annotation with a particular time.]
generate metadata that associates the user-provided data with the content portion [0020-0021].
wherein the user device comprises: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors of the user device, cause the user device to: 
send the sample of audio, the user-provided data, and the request to associate the user-provided data with the time point [0020-0021].

Phillips alone does not explicitly disclose the rest of the limitation.
	However, Oztaskent discloses 
a sample of audio indicating a time point associated with a portion of primary content that is being presented [0025-0026]. [An audio sample is associated with primary content such as a video.]
determine, based on the sample of audio, a content portion from the primary content [0025-0026]. [See at least identifying content based at least on an audio sample.]
send, to the user device, the content portion [0030]. [See at least returning search results based on the audio sample.] 
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Phillips with Oztaskent. One would have been motivated to do so in order to more accurately identify and/or retrieve primary content that is based on an audio sample.

	McIntire further discloses
receive, from the user device, a message confirming an association between the content portion and the user-provided data [0145-0146]. [See at least sending a confirmation that a mapping between at least provided content and a user provided content is proper.]
send the message confirming the association between the content portion and the user-provided data [0145-0146].
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Phillips with McIntire. One would have been motivated to do so in order to make sure that user data is properly mapped to what is intended.
Claims 2, 9 and 16: Phillips as modified discloses the method, the system and the medium of Claims 1, 8 and 15, and Phillips further discloses wherein the user-provided data comprises a user comment [0020-0021].
Claims 4, 11 and 17: Phillips as modified discloses the method, the system and the medium of Claims 1, 8 and 15, and McIntire further discloses:
receiving, by the computing device and from the user device, genre information for the user-provided data [0141].
associating, by the computing device, the genre information with the metadata that associates the user-provided data with the content portion [0159, 0186].
causing, based on the genre information, one or more other user devices to display the metadata associated with the genre information [0141, 0210].
Claims 6, 13 and 19: Phillips as modified discloses the method, the system and the medium of Claims 1, 8 and 15, and McIntire further discloses wherein the generating metadata comprises adding the user-provided data to a plurality of additional user-provided data items previously associated with the content portion [0234].
Claims 7, 14 and 20: Phillips as modified discloses the method, the system and the medium of Claims 1, 8 and 15, and McIntire further discloses wherein the user-provided data comprises a user-provided link, the method further comprising: sending, by the computing device and to one or more user devices, the user-provided link along with the content portion [0208, 0240, 0243].


Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al (US Patent Application Publication 2013/00007043) further in view of Oztaskent et al (US Patent Application Publication 2011/0289098) and further in view of McIntire et al (US Patent Application Publication 2007/0250901) and further in view of Lang et al (US Patent Application Publication 2002/0120609).

Claims 3, 10 and 17: Phillips as modified discloses the method, the system and the medium of Claims 1, 8 and 15 above, but Phillips does not explicitly disclose the limitation of the Claim.

However, Lang discloses:
comparing textual data of the user comment with a predetermined word [0027]. [All data is filtered based at least on a key word.]
discarding a portion of the textual data that corresponds to the predetermined word [0027]. [Only filtered data is presented to the user. Meaning other data is discarded.]
causing one or more other user devices to display a remaining portion of the textual data with the content portion [0027]. [Data is filtered and McIntire [0207] discloses associating supplemental content with a link.]

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Phillips with McIntire and Lang. One would have been motivated to do so in order to filter content based at least on keywords.


Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al (US Patent Application Publication 2013/00007043) further in view of Oztaskent et al (US Patent Application Publication 2011/0289098) further in view of McIntire et al (US Patent Application Publication 2007/0250901) further in view of Lang et al (US Patent Application Publication 2002/0120609) and further in view of Carlyle et al (US Patent Application Publication 2002/0156890).

Claims 5, 12 and 19: Phillips as modified discloses the method, the system and the medium of Claims 1, 8 and 15 above, but Phillips does not explicitly disclose determining, by the computing device and based on one or more filter criteria, whether to reject the request to associate the user-provided data with the content portion.
However, Phillips [0020-0021] discloses a request to associate the user-provided data and McIntire [0208, 0413] discloses associating user-provided data such as links with certain content. Carlyle [0052-0057] discloses eliminating links if they are duplicated links.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Phillips with Carlyle. One would have been motivated to do so in order to make sure that only a unique set of links is available for a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163